Citation Nr: 0404314	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-06 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for status post 
fracture of the right ankle.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to March 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran testified in May 2003 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who has participated in this decision.  A 
copy of the hearing transcript issued following the hearing 
is of record.

The issues of entitlement to an increased evaluation for the 
service connected hypertension and to TDIU are the subject of 
a remand immediately following this decision.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




FINDINGS OF FACT


1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  The service-connected right ankle is manifested by 
complaints of pain and swelling; objective findings of 
limitation of motion that is no more than moderate; and 
radiological evidence of healed fracture and intact ankle 
mortise with no acute abnormality or soft tissue edema.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, and no greater, for 
the residuals of a right ankle fracture are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, 4.69, Diagnostic Code 5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to an increased evaluation for the service connected right 
ankle disability.  VA has complied with the notice and duty 
to assist provisions of the VCAA.  Specifically, the veteran 
was advised by VA of the information required to substantiate 
his claim.  In this regard, the Board notes that 
collectively, the April 2002 VCAA letter, various rating 
decisions, the January 2003 and August 2003 statement of the 
case and supplement statement of the case, with March 2003 
notification of changes in law, the veteran was provided with 
information regarding the evidence needed to substantiate his 
claim, and informed of what VA had done and would do to 
obtain evidence for his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  To warrant a compensable 
evaluation for his right ankle disability, the veteran needed 
to show that his right ankle disability was manifested by 
symptoms of increased symptomatology, including limitation of 
right ankle motion, ankylosis of the right ankle joint, 
ankylosis of the subastragalar or tarsal joint, malunion of 
the os calcis or astragalus, or astragalectomy.  
Additionally, in the April 2002 VCAA letter and the January 
2003 statement of the case and March 2003 notification of 
changed laws, the veteran was given specific information with 
respect to the changes in the law pursuant to the VCAA, as 
well as to the new VA duties to assist under the VCAA.  The 
veteran was also given the opportunity to identify additional 
relevant evidence that might substantiate his claim.  The 
veteran testified before the undersigned Veterans Law Judge 
in May 2003 that he had received treatment for his right 
ankle at the VA Medical Center (MC) in Memphis, Tennessee.  
These records have been obtained, and the veteran was 
provided a VA examination for his right ankle in June 2002.  
The veteran and his representative have provided additional 
argument and comment.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim for a compensable evaluation for his right ankle 
disability and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  Moreover, 
in light of the decision granting a compensable evaluation 
for the service-connected right ankle disability, the Board 
finds there has been no prejudice to the veteran in this case 
that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Increased Evaluation for Right Ankle

As noted above, the veteran seeks a compensable evaluation 
for his service-connected right ankle disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2003); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).

The records reflect that the veteran was awarded service 
connection for a disability described as status post fracture 
of the right ankle in a rating decision dated in November 
1993.  Records then showed that the veteran had sustained 
inservice nondisplaced fracture of the right tibula and tibia 
with open reduction and internal fixation with subsequent 
additional injury to the right ankle.  The medical evidence 
at that time, including service medical records following the 
last incident of right ankle treatment in service and post-
service medical records, showed no complaints of, treatment 
for, or findings of residual symptomatology warranting a 
compensable evaluation.  The disability was assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5271 (2003).  This evaluation has been confirmed 
and continued to the present.

A compensable, 10 percent, evaluation is available under 
Diagnostic Code 5271 for limitation of the ankle that is 
moderate in severity.  A 10 percent evaluation is also 
potentially available under Diagnostic Code 5272 for 
ankylosis of the subastragalar or tarsal joint in good 
weight-bearing position, and under Diagnostic Code 5273 for 
malunion of the os calcis or astragalus of moderate 
deformity.  The normal ranges of motion of the ankle are 20 
degrees dorsiflexion and 45 degrees plantar flexion.  38 
C.F.R. § 4.71, Plate II (2003).

The veteran testified before the undersigned Veterans Law 
Judge that he experiences re-occurring pain and swelling in 
his right ankle, associated with episodes of use, and 
limitation of motion.  When asked, he indicated that he does 
not experience instability associated with his right ankle, 
and his physician had not suggested or yet prescribed a 
brace.  Rather, he stated that his physician advised that he 
take an over the counter pain medication, and the last time 
he sought treatment for his right ankle was in August 2002.

The veteran underwent VA examination for his ankle in June 
2002.  A careful review of the clinical evidence, including 
the examination results and VA treatment records, show that 
the veteran's right ankle is manifested by occasional 
complaints of pain and swelling, provoked by use and weather; 
and by findings of range of motion measured at 30 degrees 
flexion, 25 degrees extension, and normal eversion and 
inversion with good strength and without complaints of pain.  
The examiner observed no edema, clubbing, or cyanosis.  
Pulses were palpable and symmetrical.  Results of X-rays 
revealed intact ankle mortise with no acute abnormality and 
no soft tissue edema but with calcification of the 
interosseous membrane at the distal leg and dystrophic soft 
tissue calcification medial to the distal fibula shaft.  The 
examiner noted the presence of two scars on the lateral 
aspect of the ankle, describing them as well-healed.  No 
symptoms were attributed to the scars.  The examiner 
diagnosed status post right ankle fracture, status post 
surgical treatment with minor residuals.  

It is the Board's judgment that, with consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and DeLuca, 8 Vet. App. at 205-206, 
the veteran's reported pain and observed limitation of motion 
approximates moderate limitation of motion of the right 
ankle, supporting a 10 percent rating under Diagnostic Code 
5271.  38 C.F.R. § 4.7.

A higher, 20 percent evaluation, is warranted for limitation 
of motion that is marked in severity under Diagnostic Code 
5271.  However, as noted above, the veteran's range of right 
ankle motion is at 30 degrees flexion, 25 degrees extension 
(or dorsiflexion).  The normal ranges of motion of the ankle 
are 20 degrees dorsiflexion and 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II (2003).  Thus, while flexion is 
limited by 15 degrees, extension is not limited and is in 
fact greater by 5 degrees.  Eversion and inversion were noted 
to be normal.  In addition, the examiner found that the 
veteran exhibited good strength and did not complain of pain 
while moving his ankle.  Moreover, the medical evidence did 
not present objective observations of instability, 
incoordination, or edema, redness, and swelling.  Therefore, 
the Board finds that the medical evidence does not support a 
finding of limitation of motion that is marked in severity.

Higher, 20 percent evaluations are further warranted under 
Diagnostic Codes 5270, 5272, 5273, and 5274 for, 
respectively, ankylosis of the ankle joint limiting plantar 
flexion motion to less than 30 degrees, ankylosis of 
subastragalar or tarsal joint in a poor weight-bearing 
position, malunion of the os calcis or astragalus to marked 
deformity, or astragalectomy.  In this regard, the medical 
evidence does not show that the required manifestations are 
present.  First, the clinical medical evidence does not 
reveal findings of ankylosis.  Rather, the medical evidence 
demonstrates that the veteran manifested range of motion, 
albeit limited, in his right ankle joint.  Second, the 
medical evidence does not reflect that the veteran's right 
ankle bones are manifested by malunion or deformity, or that 
he has had the ball of his ankle removed.  Rather, as above 
noted, results of X-rays evidence an intact ankle mortise 
with no acute abnormality or edema.  Calcification was 
detected, but the examiner diagnosed no pathology, including 
arthritis.

Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a rating higher than 10 percent.  In 
addition, a greater evaluation for diagnosed arthritis will 
further not be considered, as the evaluation here 
contemplated and awarded is based on demonstrable limitation 
of motion.  Moreover, as discussed above, the clinical 
medical record does not reflect that arthritis has been 
diagnosed.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 
5003, 5010.

In evaluating the veteran's service connected right ankle 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca v. 
Brown, 8 Vet. App. 2020 (1995).  The veteran's complains of 
pain and swelling on use, while not objectively observed, 
were considered in the level of impairment and loss of 
function attributed to his right ankle disability.  The Board 
notes that these manifestations are contemplated in the 
evaluation already assigned for this disability.  However, 
objective observations of pain on motion, instability, 
incoordination, weakness, and other manifestations were not 
present in the clinical medical evidence.  Moreover, the 
veteran has not reported that his right ankle disability, 
alone, specifically has interfered with his job, or that it 
has caused him to miss work.  Consequently, the veteran's 
complaints of pain and pain upon use do not support the 
assignment of an evaluation higher than the 10 hereby granted 
in this decision for the right ankle disability.  As 
discussed above, the rating now assigned accounts for pain on 
use and swelling complained of, and limitation of motion 
demonstrated.  The presence of other factors listed in 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

The Board also considered whether disability evaluations may 
be assigned for the right ankle disability under Diagnostic 
Code 5270, 5272, 5273 and 5274 which contemplates ankylosis 
of the ankle joint and subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, and astragalectomy.  
In addition, the Board has considered whether a separate 
compensable evaluation may be made for arthritis under 
Diagnostic Code 5003 and 5010, and the residual scars under 
38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2003) 
and 7803 through 7805 (2002 and prior).

After consideration of the evidence, the Board finds that the 
criteria for evaluations under these diagnostic codes are not 
met.  Specifically, the medical evidence does not reveal 
other service-connected impairment of the right ankle not 
contemplated under the criteria for limitation of motion of 
the right ankle joint.  It does not reflect manifestations of 
ankylosis, malunion, or any other impairment including 
clinical findings or diagnoses of arthritis.  Moreover, the 
clinical medical evidence reflects no findings or complaints 
of symptomatology attributed to the residual scars-including 
tender, ulcerative, poorly nourished, or unstable scars, 
scars that affect deep tissue, or scars that cause limitation 
of motion other than that which is contemplated under 
Diagnostic Code 5271.  The clinical medical evidence thus 
simply does not present symptomatology other than that 
contemplated under Diagnostic Code 5271 that rises to the 
severity warranting a higher, or separate, compensable 
evaluation.  See Esteban v. Brown, 6 Vet App 259 (1994); 
VAOPGCPREC 23-97 (July 1, 1997); See 38 C.F.R. §§ 4.14, 
4.71a, 5284, 5282.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
required frequent treatment or hospitalization for his 
service-connected right ankle disability.  Hence, the 
evidence cannot establish that the service-connected right 
ankle disability, alone, interferes markedly with his 
employment so as to make application of the schedular 
criteria impractical.  Hence, as a whole, the evidence does 
not show that the impairment resulting solely from the right 
ankle disability warrants extra-schedular consideration.  

Accordingly, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the 10 percent evaluation herein assigned.


ORDER

A rating of 10 percent, and no greater, is awarded for status 
post fracture, right ankle, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

As noted above, the veteran also seeks entitlement to an 
increased evaluation for his service connected hypertension, 
and entitlement to TDIU.

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)). Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

In the present case, the veteran testified before the 
undersigned Veteran's Law Judge in May 2003 that he has a 
claim pending with the Social Security Administration (SSA) 
for disability benefits predicated on his hypertension.  He 
further testified that he experiences periodic attacks of 
extremely high elevated blood pressure readings which require 
emergency medical treatment, including the administration of 
medication, in order to control his hypertension.  In 
addition, the record shows that he was receiving training 
through vocational rehabilitation, which was discontinued in 
March 2001.  The notification letter acknowledges that the 
veteran withdrew for medical reasons, and a handwritten note 
on the face of the letter indicates that the veteran's blood 
pressure was elevated.

The SSA records and vocational rehabilitation records must be 
obtained to fairly adjudicate the veteran's claim for TDIU.  
In addition, because the veteran's disability claim with SSA 
and his withdrawal from vocational rehabilitation implicate 
his service-connected hypertension, a determination on the 
evaluation of the veteran's disability due to his service-
connected hypertension must also be deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the Board notes that the VA examinations of record 
concerning the veteran's hypertension and employability 
present apparent contradiction.  In June 2002, the examiner 
opined:

The veteran has worked at manual labour 
so far.  His uncontrolled blood pressure 
and dizzy spells which may be secondary 
to his medications make it difficult for 
him to handle such jobs.  However, he 
could benefit from further training and 
maybe do light to sedentary job.

In May 2003, the examiner stated

This veteran would benefit from job 
training or educational enhancement 
program.  He could obtain and should 
maintain full-time active employment.  
This veteran is fully employable at this 
time.

In his May 2003 testimony, the veteran noted that his 
medications had been changed, and said that he was 
experiencing better control of his hypertension, to his view.  
However, he testified that he continues to experience 
periodic episodes of increased hypertension, requiring 
emergency treatment.  The May 2003 VA examination for 
hypertension does not appear to take into account the 
veteran's report of these periodic episodes of increased 
hypertension.  Further examination is required to determine 
whether the veteran's hypertension is now effectively 
controlled, and, if not, the effect of the inability to 
control his hypertension consistently on his ability to gain 
and retain employment.  In addition, an opinion as to the 
veteran's unemployability, in general, is required, and the 
source of his occupational impairment, if any.  See 38 C.F.R. 
§ 3.159(c)(4) (2003). 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit further invalidated the Board's ability to 
cure VCAA deficiencies.  See Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore a remand is also required 
in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues on appeal.  

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service connected hypertension.  In 
particular, the veteran is requested to 
identify the emergency health care 
providers who treated him for his 
periodic episodes of increased 
hypertension.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected hypertension.  In particular, 
the RO should obtain any and all records 
to include clinical medical records from 
the VA Medical Center in Memphis, 
Tennessee that are not already of 
record-including any and all records of 
emergency treatment accorded him for his 
hypertension, from April 2000 to the 
present.

4.  The RO should request from SSA the 
decision concerning the veteran's finding 
of disability, and copies of any and all 
medical evidence upon which the decision 
was based.

5.  The RO should obtain and associate 
with the claims file the veteran's 
vocational rehabilitation file.

6.  When the above development has been 
completed, the RO should schedule the 
veteran for examination by the 
appropriate specialists to determine the 
nature and extent of the veteran's 
hypertension, whether or not the veteran 
is unemployable and, if unemployable, the 
source of the impairment that causes it.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims file must be made 
available to the examiners in conjunction 
with their examination, to include any 
and all new evidence obtained pursuant to 
this remand.  The examiner(s) should 
address the following matters. 

?	Summarize the medical history, 
including the onset and course, of 
service-connected hypertension.
1.	The examiner(s) are requested to 
comment on how effectively-or 
not-the veteran's hypertension 
is being controlled.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected hypertension.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all hypertension related 
symptomatology and pathology 
identified.

The examiners are requested to provide 
the following opinions:

?	Is the veteran unemployable?
?	To what impairment do the examiners 
attribute the veteran's 
unemployability, if he is found 
unemployable?
?	Is it as likely as not that the 
impairment causing the veteran's 
unemployability, if found, is the 
result of the service-connected 
hypertension?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for his service-
connected hypertension, and entitlement 
to TDIU.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



